                                                                              1/28/2020

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


JOSEF SIMS,                                       CV 17-109-BLG-TJC

                    Plaintiff,
                                                  ORDER OF DISMISSAL
vs.                                               WITH PREJUDICE

STILLWATER MINING COMPANY,
and JOHN DOES 1-10,

                    Defendants.


      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 41),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 28th day of January 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
